Title: From Alexander Hamilton to Thomas FitzSimons, [20 June 1792]
From: Hamilton, Alexander
To: FitzSimons, Thomas



[Philadelphia, June 20, 1792]
Dear Sir

I return you Mr. Holkers papers with the result of the examination which has been made by my direction. As the thing at present appears to me I see no chance for Mr. Holker but in the final winding up of the arrangements concerning the public debt, when the existence or non existence of the certificates will be ascertained.
Yrs. with great esteem & regard
A Hamilton
June 20
Thomas Fitsimmons Esq
